DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The terminal disclaimer filed on 24 May 2022 has been approved.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (5,478,070) in view of Kelly (5,957,781) and Licciardi et al (4,886,267).
Claim 1, Morrison shows a ball hitting training device comprising:
a base (19) comprising an upwardly-extending base upright portion (18 alternatively 20) and a base coupling assembly (20; figure 2) to allow detachment of a portion of said base;
a frame comprising a vertical stem (17) and an offset portion (U-shaped frame 10; figure 1); said vertical stem (17) comprising an upwardly-projecting arm and a stem support section (17) attachable to said base upright portion (18; figures 1 and 3); said offset portion (10) having an offset lower portion (12) attached to an upper portion of said vertical stem (14), an offset midsection attached to said offset lower portion (11), an offset upper section attached to said offset midsection, and a downwardly-projecting arm attached to said offset upper section; wherein said upwardly-projecting arm is vertically aligned with said downwardly-projecting arm and with said vertical stem; and wherein said offset midsection is not vertically aligned with said vertical stem (figures 1 and 3); wherein said frame further comprises a frame coupling assembly (releasable latching mechanism which allows adjustment and detachment of parts) to allow detachment of a portion of said frame.
a ball (B) supported at least by said downwardly-projecting arm.  Morrison discloses the claimed device with the exception of a resilient tether for suspending the ball.  However, as taught by Kelly, it is well known in the art to have a ball suspended from a support structure having a vertical stem and an offset portion (figure 4; column 5, lines 64-67 and column 6, lines 1-11).  It would have been obvious to one of ordinary skill in the art to have used such a ball suspension system for Morrison’s device, given that Kelly teaches such is a desireable manner for supporting a captive ball.  One would reasonable expect the Kelly’s ball suspension system incorporated into Morrison’s device to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of teaching a user a generally horizontal swing of a bat toward a ball.
Morrison as modified above discloses the claimed device with the exception of the claimed base configurations. However, as disclosed by Licciardi (see reproduced figure below) it is well known in the art to have a base which uses plumbing T’s to interconnect the base support members, where the T-shaped base has a lateral portion (14) and a longitudinal portion (16), wherein the lateral portion is formed of a connecting T (14a) the connecting T (14a) receives first and second lateral portions (14) and the longitudinal portion (16).  It would have been obvious to one of ordinary skill in the art to have used such a base for Morrison’s device given that Licciardi teaches such is desireable base type since it forms a compact base for storage and transport which can be easily assembled and disassembled.

    PNG
    media_image1.png
    739
    897
    media_image1.png
    Greyscale

Claim 3, Morrison as further modified above further shows in figure 1 (Licciardi) that the base includes end-caps, and said first leg end cap comprising a concave outer surface (the base is tubular and as best see in figure 1, the tubes including caps at their ends).
Claim 4, Morrison as modified above further shows that the first and second support members (14) are attached to the T-shaped member (14a). In order for these elements to successfully attach, there is naturally a female and male type connection i.e. inner and outer connection with pin and hole type connection (see last paragraph of claim 1). 
Claim 5, Morrison alone and as modified above discloses the claimed device with the exception of the are old and well known and obvious to incorporate because it aids in removably interconnecting the various segments of the base together.
It is noted:
The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official Notice. 

Claim 6, Morrison alone and as modified above further shows a first height-adjustment device disposed between said base and said frame (column 3, lines 27-35). As noted above, Morrison as modified in view of Licciardi shows (see marked-up figure 1 above) said foundational leg bracing portion comprises two adjacent bracing segments coupled by a coupling assembly; and wherein said frame offset portion comprises two adjacent offset segments coupled by a coupling assembly.
Claim 7, As noted above, Morrison as modified in view of Licciardi shows (see marked-up figure 1 above) said foundational leg bracing portion comprises two adjacent bracing segments coupled by a coupling assembly; and wherein said frame offset portion comprises two adjacent offset segments coupled by a coupling assembly.
Claim 8, Morrison shows a first height-adjustment device disposed between said base and said frame (column 3, lines 27-35).
Claim 9, as noted above, Morrison as modified in view of Licciardi shows (see marked-up figure 1 above) said foundational leg bracing portion comprises two adjacent bracing segments coupled by a coupling assembly; and wherein said frame offset portion comprises two adjacent offset segments coupled by a coupling assembly i.e. double male connector. 
Claim 11, note the rejection of claims 1 and 5.
Claim 12, Morrison as modified above further shows that the first and second support members (14) are attached to the T-shaped member (14a). In order for these elements to successfully attach, there is naturally a female and male type connection i.e. inner and outer connection with pin and hole type connection. 
Claim 13, note the rejection of claims 5 and 4.
Claim 14, note the rejection of claims 7 and 6.
Claim 15, note the rejection of claim 8.    
Claim 16, note the rejection of claims 11-13 above. During normal use and operation of the modified Morris device, the method steps set forth by applicant in the claim is naturally provided. 
Claims 17, note the rejection of claim 1, last paragraph. 
Claim 18, note the rejection of claims 12-13.
Claim 19, note the rejection of claims 12-13.    
Claim 20, note the rejection of claims 7.    
Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.  With regards to applicant’s remarks that the disclosed base (pages 12 and 13 of the Remarks section) is different than a plumbing T.  The examiner respectfully disagrees. The structure shown in figure 18 of the present application is substantially the same as the base disclosed by Licciardi.  The claims as presented are not actually reciting the base structure shown in figure 18, in that the ends of the sections are reduced in diameter.  Even if this feature is claimed, the claims would still not be considered allowable.  The reason being that the various segments of this type of base can be connected/attached in many known and common ways.  By way of example the patent to Kim (6,511,390) in figure 2 for example shows the same reduced diameter connection as shown in figure 18. An alternative means of attachment is shown in figure 1 of the Cunningham et al (3,908,992) reference.  Applicant further asserts that the prior art has opening on both sides for receiving first and second pipes respectively which the present invention includes an open channel or tunnel through which the inner end of the leg is pushed so that it extends through the opening of the channel.  It is respectfully asserted that Licciardi is showing the same thing.  The examiner is not exactly following applicant’s interpretation of the Licciardi reference and the present reference.  It appears that both Licciardi and the present invention include a T, channel or opening which pipes are received in.  Not exactly sure what applicant is trying to explain.  It is the examiner’s position that the prior art of record reads on the pending claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
07 September 2022